ORDER
This cause comes before the Court for review upon notice of respondent William T. Klapheke, II. The Board of Governors of the Kentucky Bar Association adjudged respondent guilty of violating Model Code of Professional Responsibility DR 9-101(B) for seeking suppression in subsequent proceedings as private counsel of certain prior convictions obtained during his tenure as Barren County attorney. As punishment, a majority voted for a public reprimand.
Having reviewed the Board’s decision, and having considered the entire record, it is the decision of this Court to adopt the Board’s recommendation, pursuant to SCR 3.380.
All concur, except LAMBERT, J., not sitting.